Citation Nr: 0522352	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the fifth digit of the right hand.

2.  Entitlement to service connection for a right elbow 
condition, secondary to residuals of a fracture of the fifth 
digit of the right hand.

3.  Entitlement to service connection for a neck condition, 
secondary to residuals of a fracture of the fifth digit of 
the right hand.

4.  Entitlement to service connection for a right shoulder 
condition, secondary to residuals of a fracture of the fifth 
digit of the right hand.

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral knee condition, and, if so, 
whether service connection is warranted.
 
6.  Entitlement to service connection for lower back pain, 
secondary to a bilateral knee disability.

7.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 until 
August 1984, and was on active duty for training for the 
National Guard from June 1977 until November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2000, March 2003, and 
January 2004 rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The 2000 rating decision denied entitlement to service 
connection for lower back pain, declined to reopen the claim 
of entitlement to service connection for degenerative 
arthritis of both knees for lack of new and material 
evidence, and continued the noncompensable rating for the 
service-connected fracture of the fifth finger of the right 
hand.  A review of the record reveals that the knee claim was 
previously denied by a May 1998 rating decision.  Although 
the 2000 rating decision on appeal did not reopen the claim, 
the claim was subsequently reopened and denied on the merits 
in the April 2003 Statement of the Case and the March 2004 
Supplemental Statement of the Case.  Nevertheless, regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

The 2003 rating decision denied the claim for a TDIU rating.

The 2004 rating decision denied entitlement to service 
connection for elbow, neck, and shoulder pain, all claimed as 
secondary to the veteran's service-connected fracture to the 
fifth finger of his right hand.


FINDINGS OF FACT

1.  The veteran's residuals of trauma to the fifth finger 
consist of subjective complaints of pain; no disability or 
functional loss is shown.

2.  In a May 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
knee condition.  The veteran did not appeal.

3.  Some of the evidence received since 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for knee conditions.

4.   Even if the veteran sustained knee injuries during 
active duty for training, these injuries were acute and 
transitory. 

5.  There is no persuasive evidence showing the veteran's 
current bilateral knee disabilities are related to disease or 
injury incurred during service.

6.  The veteran's low back condition first manifested itself 
many years after service, and there is no competent evidence 
that such disability is either causally related to event(s) 
in service or secondary to the service-connected fifth finger 
of his right hand.

7.  The veteran's right elbow condition first manifested 
itself many years after service, and there is no competent 
evidence that such disability is either causally related to 
event(s) in service or secondary to the service-connected 
fifth finger of his right hand.

8.  The veteran's neck condition first manifested itself many 
years after service, and there is no competent evidence that 
such disability is either causally related to event(s) in 
service or secondary to the service-connected fifth finger of 
his right hand.

9.  The veteran's right shoulder condition first manifested 
itself many years after service, and there is no competent 
evidence that such disability is either causally related to 
event(s) in service or secondary to the service-connected 
fifth finger of his right hand.

10.  The veteran's only service-connected disability is the 
residuals of fracture of the right fifth finger, evaluated as 
zero percent disabling, which does not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

11.  The evidence does not show that the veteran's service-
connected condition is  of such severity as to preclude 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of a fracture of the fifth finger of the right hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 
5227, 5230 (2002 and 2004).

2.  The May 1998 rating decision denying service connection 
for a bilateral knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

3.  Evidence received since the May 1998 rating decision is 
new and material; therefore, the claim for service connection 
for a bilateral knee disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The veteran's bilateral knee condition was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

5.  The veteran's low back condition was not incurred in, or 
aggravated by, active service, and is not proximately due to 
a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

6.  The veteran's right elbow condition was not incurred in, 
or aggravated by, active service, and is not proximately due 
to a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

7.  The veteran's neck condition was not incurred in, or 
aggravated by, active service, and is not proximately due to 
a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

8.  The veteran's right shoulder condition was not incurred 
in, or aggravated by, active service, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

9.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
three-volume claims folder, which includes, but is not 
limited to:  service medical records; his contentions, 
including testimony provided before the Board and the RO; VA 
examination reports; VA records for outpatient treatment 
since 1998; various private treatment records; lay 
statements; and records from the Social Security 
Administration.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

I. Compensable Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's service-connected trauma to the fifth finger of 
the right hand is evaluated under Diagnostic Code 5227.  
Effective August 26, 2002, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating impairment of a 
single finger.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger. A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm. See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002). If the veteran is able to do so, the rating 
will be for favorable ankylosis, otherwise unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002). Again, 
a noncompensable rating is the only schedular rating 
available for this disorder. The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand. Id.

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand. 38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002). 
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm. 38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

In October 2002, the veteran underwent a VA examination of 
his right hand.  The examiner indicated that the veteran was 
able to touch his thumb to the tip of each finger with normal 
speed, and the examiner did not perceive any loss of hand 
dexterity in the veteran's right hand.  The examiner noted 
that the veteran's motor strength appeared symmetric and 
normal in the upper extremities, including finger abductors, 
and the veteran was able to make a tight fist with either 
hand.  Pinprick sensation was diminished in the fifth finger 
from what was seen in the index finger.  The results of a 
nerve conduction study on the right upper extremity showed 
that all motor and sensory distal latencies, amplitudes, and 
motor conduction velocities were normal.  An EMG study of the 
upper extremity was normal in all tested muscles.  
Accordingly, the examiner rendered the impression that there 
was no acute fracture or dislocation of the right hand, that 
old fractures of the fourth and fifth metacarpals were seen, 
and that minimal arthritis was present, but the right hand 
was otherwise negative.

A VA physician also briefly examined the veteran's hand in 
July 2002, noting that he found no problems with either the 
veteran's hand or his wrist.

An August 2000 private treatment record indicated testing of 
strength levels in the hands was slightly decreased on the 
right, as compared to the left.

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating cannot be granted. The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The veteran's right 
little finger is not ankylosed.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is clearly able to move the right little 
finger, and it is, therefore, not ankylosed.  Regardless, 
favorable ankylosis would still not warrant a compensable 
rating under either the old or the new rating criteria.  

There is no medical evidence showing the service-connected 
finger has interfered with motion or functioning of any of 
the other fingers or the hand.  There is certainly no basis 
for finding the severity of the veteran's right little finger 
disability is equivalent to unfavorable ankylosis or 
amputation.  Therefore, the Board finds a compensable rating 
cannot be assigned in this case.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  The veteran indicated that 
he is able to use his hand, but that it gets painful after a 
while.  He also indicated in testimony before the Board in 
March 2005 that he cannot grip with the fourth and fifth 
digits and has pain with use of the right fifth finger.  

Nevertheless, the medical evidence does not support the 
contention that he has limitation of motion and/or functional 
loss as a result of the service-connected disability.  Even 
accepting that he may have some residual pain from the in-
service injury, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Additionally, a neurologist found that the 
range of motion was normal with regards to the functioning of 
all of the digits of the veteran's right hand.  Even looking 
at the 2000 private treatment record showing some decreased 
strength of the right hand, there was no indication in that 
record, or in any other medical record, that this is a result 
of the fifth finger injury.  As such, the Board finds that a 
higher rating is not available for assignment on a schedular 
basis.

The Board must also consider whether an extraschedular rating 
is required to appropriately compensate the veteran for his 
disability.  The VA schedule of ratings will apply unless 
there are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any specific 
factors, which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Although the veteran has sought, and 
received, treatment for his little finger, he has not 
required frequent periods of hospitalization and his 
treatment records are void of any finding of exceptional 
limitation due to the trauma to his finger beyond that 
contemplated by the schedule of ratings.  When asked by the 
Board whether he was still able to use his hand, the veteran 
indicated that he could still use it, but that he gets cramps 
in it.  

In this case, while the veteran has been unemployed for a 
number of years, it appears that this period of unemployment 
is attributable to non-service connected back and knee 
injuries for which the veteran received workers' 
compensation; not to any diminishment of capacity caused by 
the injury to the fifth finger of his right hand.  
Consequently, the Board finds that the noncompensable rating 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran, and a 
compensable rating is not warranted on an extraschedular 
basis.

The Board has also considered whether a compensable rating 
could be assigned under a different diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5230, provides ratings for 
limitation of motion of various fingers.  In May 2001, a 
neurologist examined the veteran and found that he had full 
range of motion in all of his fingers.  Furthermore, a 
compensable rating is not available for an injury to only one 
finger when it is either the little finger or the ring 
finger.  Id.  That is, any limitation of motion of the little 
finger is rated at zero percent.  Therefore, a compensable 
rating cannot be assigned in this case under Diagnostic Code 
5230, even if limitation of motion of the veteran's finger 
could be shown. 

The Board notes that the veteran has complained of various 
neurological-type symptoms; however, rating his service-
connected disability under a neurological diagnostic code is 
not appropriate since the medical evidence, including a VA 
neurological examination in October 2002, does not show 
diagnosis of any neurological disability of the little 
finger.

The veteran also indicated that he should be considered for 
arthritis, secondary to his finger disability.  In his 
hearing before the Board, the veteran indicated that 
osteoarthritis had set in in his right hand, and the VA 
examiner noted in October 2002 that x-rays of the finger 
showed minimal arthritic changes.   

Nevertheless, since the appropriate diagnostic code for 
limitation of motion of the affected finger only provides a 
zero percent rating, a compensable rating for arthritis of a 
little finger can only be granted where a group of minor 
joints is affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Although multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, see 38 C.F.R. § 4.45(f), 
the veteran is only service-connected for one finger, and the 
disability falls short of the multiple involvement 
requirement for a compensable rating for a group of minor 
joints.

Accordingly, the Board finds that a compensable rating for 
trauma of the fifth finger of the right hand is not 
warranted.

II.  Claim for Bilateral Knee Disability

New and Material Evidence

The veteran's claim of entitlement to service connection for 
a bilateral knee disability was denied by the RO in a May 
1998 rating decision, and the decision was not appealed.  
Decisions by the RO are final if not appealed, and, as such, 
the 1998 decision became final.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The Board notes that in the initial rating decision denying 
the veteran's claim for a knee disability, the RO found that 
there was no medical opinion of record linking the veteran's 
knee disability to his time in service.  Since that time, the 
veteran has given testimony regarding current knee pain and 
disability; submitted lay statements concerning his knee 
problems; and VA has obtained treatment records showing 
diagnosis of degenerative joint disease (DJD) of the knees, 
including a note by a physical therapist indicating that 
there was good reason to believe that the veteran's current 
knee problems are related to his in-service knee injury.  

The evidence received subsequent to 1998 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence submitted since the 1998 rating decision 
demonstrates a current disability, and links it to the 
veteran's time in service.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's knee 
disorder, to include the issue of whether he, in fact, 
experienced an injury during his military service.  The 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a knee 
disability is reopened.  

Entitlement to Service Connection

The Board can, at this point, now adjudicate the reopened 
claim, as the RO also reopened the claim and considered it on 
the merits in the April 2003 statement of the case and March 
2004 supplemental statement of the case.  



The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

At the outset, the Board notes that the veteran's allegations 
and reported history are simply not credible.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the veteran's statements are simply not corroborated, and 
directly refuted by, the contemporaneous service medical 
records.  Therefore, because of the fact his statements are 
directly refuted by other evidence, the Board finds that the 
veteran's allegations have limited, if any, probative value.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

An individual can be service-connected for an injury incurred 
during inactive service, but not for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  The claimant in this case is a 
"veteran" based on his active duty service from 1980 to 1984.  
Therefore, he is entitled to "veteran" status and the full 
benefit of VA resources for any compensation claim based on 
that period of service.  However, to the extent his claim is 
not based on that period of service, but on his period of 
inactive service, the claim must fail.  In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d). 
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a). INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2004). Presumptive periods do not apply to ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The first question that must be addressed, therefore, is 
whether incurrence of chronic knee disorders are factually 
shown during the veteran's service with the National Guard.  
The Board concludes they were not.  The veteran did have a 
period of active duty for training between June and November 
1977.  He alleges the knee injury occurred at this time, and 
he has submitted a statement from a person who was with him 
during this training period that the veteran injured his 
knees and they were wrapped at the clinic.  The veteran 
testified that he experienced swelling of the knees after an 
injury, that he sought treatment at the clinic the following 
morning, and that he was then placed on light duty for two 
weeks, during which time his knee swelling resolved.  

There are no medical records available for the veteran's 
period of service in the National Guard.  Extensive efforts 
were made by VA and by the veteran to obtain these records, 
with no success.  Therefore, there are no medical records 
actually showing the injury occurred.  However, even 
accepting as true the veteran's statement, and that of the 
fellow soldier, this does not show he was disabled from the 
alleged injury.  Rather, it shows that he experienced 
temporary symptoms following the injury that were alleviated 
with rest.  The veteran denies seeking any additional 
treatment for his knees, either during this period of active 
duty training, or during any other time for the remainder of 
his service with the National Guard.  It is clear, therefore, 
that he was disabled from this injury.

The next question that must be addressed is whether 
incurrence of chronic knee disorders are factually shown 
during the period of active service from 1980 to 1984.  The 
Board concludes they were not.  The medical records for this 
period of service are in the claims file.  They document no 
treatment for knee problems, nor does the veteran contend 
that he sought treatment for knee problems while on active 
duty.  Since the service medical records apparently showed no 
relevant complaints, so it cannot be said knee conditions 
were factually shown during service.

Moreover, the service medical records for the 1980 to 1984 
time period support the Board's conclusion that any knee 
injury experienced by the veteran during a 1977 period of 
active duty training was acute and transitory, resolving 
without chronic residuals.  Upon entry into service in 1980, 
the veteran denied ever having any orthopedic or joint 
problems, including knee problems.  Physical examination was 
normal in all respects.  Therefore, despite the alleged 
injury in 1977, the veteran, by his own testimony, was able 
to forego treatment thereafter, and, by the time he entered 
active duty in 1980, was clearly no longer troubled by knee 
problems since he denied experiencing same.  Moreover, he was 
able to forego knee treatment during his four years of active 
duty.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
the first showing of knee arthritis was not until several 
years after the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
veteran reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
Although the veteran is certainly competent to report knee 
pain, and has also submitted a lay statement to that effect, 
that evidence cannot be viewed in isolation.  The veteran 
testified that he sought no treatment for this alleged knee 
pain until 1997 or 1998.  The Board finds it simply 
inconceivable that an individual would experience pain for 20 
years since the alleged injury, yet not seek treatment.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Moreover, the credibility of the veteran's allegations is 
further reduced by the several notations in the record that 
he is, essentially, exaggerating the severity of his 
complaints for reasons of financial gain.  This is shown not 
only in the VA treatment records, but also in the records 
from a private physician (although in conjunction with the 
back problems).  See, e.g., August 2001 VA note ("The 
veteran expressed a clear focus on attaining a level of 
disability that would render him 'unemployable."  He stated 
that he could not see any way that he would ever be able to 
maintain gainful employment at any point in the future.  This 
statement was incongruent with his presentation and, 
according to the examining physician, with his physical 
examination.").  This means that the veteran's history of 
knee pain, never reported until coincident in time with his 
initial claim for VA compensation, is simply not credible.  
In light of this fact, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  It is for this reason, as well, 
that the lay statements alleging post-service continuity of 
symptomatology are rejected as not supported by the record. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran clearly 
has current disabilities of the knees, such as degenerative 
joint disease and torn meniscus on the right.   The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disabilities and military 
service.

Again, the medical evidence does not show treatment or 
diagnosis of these knee problems until a number of years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  The only 
statement in the record favorable to this claim is from a VA 
physical therapist in May 2003, stating:

[Veteran] had in his possession a series of medical 
records that state that his bilateral knees [sic] 
pain originates in bilateral Meniscus tears.  From 
[his] stated history and the military and medical 
records in his possession, there is good reason to 
believe that his problems began during an exercise 
regimen in basic training.



This opinion is insufficient to grant this claim for several 
reasons.  The opinion is clearly based solely on the 
veteran's reported history, since there is no actual 
objective evidence of a knee injury during service or of 
continuity of symptomatology thereafter.  The fact that the 
physical therapist accepted the veteran's statements as to 
the relationship between his complaints of knee pain and a 
reported in-service injury is irrelevant because, in this 
case, for the reasons discussed above, the Board concludes 
that the veteran's reported history is not credible and not 
probative evidence.  The probative value of a medical opinion 
is significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  The Board is not required to accept medical 
opinions that are based solely on recitation of history, such 
as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

Moreover, the opinion is clearly unsupported, since it 
purports to rely on, in part, military records, but the 
military records in this case show denials of knee problems 
after the alleged injury and no treatment for knee problems 
at all.  The opinion is  outweighed by the contemporaneous 
evidence, since that evidence shows, as discussed in more 
detail above, that any alleged injury sustained in 1977 was 
clearly acute and transitory and resolved with no chronic 
residuals.  While the Board may not ignore a medical opinion, 
it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  

The opinion was provided by a physical therapist, who, 
although trained to provide therapy and rehabilitation, is 
not necessarily competent to provide opinions as to the 
etiology of a disorder.  In contrast, one of the veteran's 
private physicians, Dr. Pick, a medical doctor, stated in May 
2002, in response to the veteran's questioning whether the 
date of the knee injuries could be determined, that she did 
not know of any way the date his knees were injured could be 
provided.  Although she went on to state the current 
condition was not acute, that does not mean the current 
conditions date back to military service, and, in fact, 
military injuries are nowhere shown in Dr. Pick's report.  
Finally, service connection is granted for a condition if it 
is at least as likely as not (i.e., at least a 50 percent 
probability) that it is related to military service.  The 
physical therapist's opinion that there is "good reason to 
believe" simply does not rise to this standard.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current knee 
disorders are related to service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  As noted above, while the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  Without evidence 
of sufficient probative value to support a finding of an in-
service knee injury resulting in chronic disability, there is 
a lack of persuasive medical opinion linking the diagnosed 
knee disorders to military service.  There is no benefit of 
the doubt that could be resolved in favor of the veteran.  

III. Service Connection for Low Back Disability

The veteran has been diagnosed with degenerative joint 
disease and bulging discs in his back.  An MRI in February 
2005 revealed a thinning of disc space at L4-5 and a faint 
bulge at the mid-line.  

The laws and regulations concerning direct service connection 
are discussed above and will not be repeated here.  The 
veteran does not allege that his back condition originated 
during service.  His service medical records are devoid of 
any complaints concerning his back.  The first treatment for 
back problems is shown in early 1999, at which time the 
veteran provided a medical history of no prior problems with 
his back.  No medical professional has ever linked the 
current back conditions to disease or injury incurred during 
service.  Therefore, the claim must be denied to the extent 
it is based on direct incurrence of a back disability during 
service.

Rather, the veteran claims that his back condition is a 
result of his knee problems, arguing that his knee problems 
somehow weakened his back, making him more susceptible to 
injury, or that the arthritis in his knees "spread" to his 
back.  Dr. Pick did indicate that walking in an abnormal 
fashion would aggravate some back problems, and, in May 2003, 
the veteran's VA physical therapist indicated that years of 
compensating for knee pain had most likely led to the 
veteran's back pain.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, in this case, the veteran is being denied service 
connection for his knee conditions, as discussed above.  His 
only service-connected condition is the fracture of the right 
fifth finger, and he does not allege, nor has any medical 
professional ever suggested, that his back condition is 
related to that condition.  In fact, all of the private 
medical evidence clearly states that his back condition is 
the result of on-the-job injuries in 1999.  See, e.g., May 
2001 report by a neurologist concluding the etiology of the 
veteran's chronic lumbosacral spondylosis with mild disc 
bulging and radiculopathy was the on-the-job injury that 
occurred in December 1999.

IV.  Service Connection for Right Elbow Condition

The laws and regulations concerning direct and secondary 
service connection are discussed above and will not be 
repeated here.   

The veteran testified before the Board in March 2005 that 
when the cast on his right arm was removed during service, 
his arm swelled up to his elbow, which was followed by the 
onset of tendonitis and osteoarthritis.  However, the veteran 
did not seek treatment for either his finger or elbow until 
1997, more than fifteen years after he broke his finger, and 
more than a decade after his discharge from service.  The 
veteran also testified that he had been given steroid 
injections in his elbow, but indicated that he had not had an 
injection in a while; and indicated that he had been given a 
brace for his elbow, but was not wearing it at the time of 
his hearing.  When asked when the last time was he sought 
treatment for his elbow, the veteran indicated it was in 
March of 2000, five years earlier. 

In 1997, the veteran was diagnosed with tendonitis of the 
right elbow, based on x-ray images of his elbow, and was 
given a steroid injection in his elbow.  The doctor noted 
that the veteran had been having quite a bit of pain in his 
elbow since being thrown 100 feet by a tornado two years 
earlier.

In 2001, a neurologist, examining the veteran as part of a 
court deposition, indicated that the veteran's elbows, wrists 
and digits showed full active and passive range of motion 
without pain; no joints showed increased warmth or overlying 
erythema; and there was no joint swelling or deformity.  It 
was also noted that after the cortisone injection in 1997, 
the veteran's right elbow pain "disappeared."

At a VA examination of the veteran's right hand in October 
2002, the veteran reported having radiating pain from his 
right hand to his elbow following lifting or doing dishes.  
Reviewing some of the veteran's medical records, the examiner 
noted that in January 1999 the veteran had declared himself 
ready to lift weights, and was given an elbow splint to 
reduce the strain on the elbow; and, in May 1999, the veteran 
indicated that his elbows were flaring back up. 

In 2004, a doctor examined the veteran following complaints 
of pain in the right upper extremity.  However, the doctor 
failed to note anything specifically regarding the veteran's 
right elbow.

After reviewing the veteran's claims file, the evidence of 
record fails to demonstrate that the veteran has a current 
elbow disability.  Although he was diagnosed with tendonitis 
in 1997, the veteran testified that he had not had treatment 
for his elbow in quite a while and was not wearing his brace 
(at least at the time of his hearing). Furthermore, his 
medical records fail to show any recent treatment of the 
elbow, and the only indication of an elbow disability is the 
veteran's subjective complaints of pain. Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the Board finds that the veteran's elbow 
condition does not constitute a current disability.  No 
benefit of the doubt could be resolved in the veteran's 
favor, as there is no competent medical evidence favorable to 
his claim.  

Even assuming, for the sake of this decision, that the 
veteran's elbow condition constituted a current disability 
(and there is no evidence that it does), the veteran's file 
remains void of a medical opinion, or treatment records, 
attributing the veteran's elbow condition to either his 
service-connected fifth finger of the right hand or to an in-
service injury.  The only evidence linking the two was 
provided by the veteran's testimony.  However, lay testimony 
is insufficient to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The veteran's service medical records do show 
swelling of the hand after the cast was removed, but not 
swelling of the arm or elbow.  Moreover, even if there was 
such swelling at that time, there is no competent opinion 
linking that swelling to the subsequent development of 
tendonitis.  As such, the Board finds that the veteran's 
testimony cannot provide the medical link between his elbow 
condition and his finger or his military service.  
Furthermore, the Board notes that the veteran only began 
complaining of elbow pain after being thrown 100 feet by a 
tornado.

Therefore, entitlement to service connection for a right 
elbow condition is denied on both a direct and secondary 
basis.

V.  Service Connection for Neck Condition

The laws and regulations concerning direct and secondary 
service connection are discussed above and will not be 
repeated here.   

Some confusion exists as to which injury the veteran believes 
his neck injury is secondary to.  In his substantive appeal, 
the veteran indicated that his neck condition was secondary 
to his service-connected fifth finger of his right hand, and 
the RO evaluated his case accordingly.  However, at his 
hearing before the Board in March 2005, the veteran indicated 
that his neck condition was caused by his knees, testifying 
that he fell in 2002, injuring his back, and that was when 
his neck injury got bad.  The Board will consider the claim 
as the RO did.  Even if the veteran believes his neck 
condition is connected to his knee problems, he is not 
service-connected for his knee problems, so a claim on that 
basis would fail as a matter of law. 

In January 2004, a private doctor gave the diagnostic 
impression that the veteran had chronic pain syndrome with 
muscle spasm in the right trapezius, cervical and thoracic 
paraspinal muscles.

A MRI of the veteran's cervical spine from July 2003 showed 
mild degenerative spondylosis, bulging discs at C3-4 and C6-7 
and mild stenosis, and VA treatment records include the 
diagnosis of DJD in the veteran's neck.  In June 2003, a 
radiologist gave the impression that there was no definitive 
acute osseous abnormality in the veteran's cervical spine, 
and in May 2001, a neurologist found the range of motion of 
the veteran's cervical spine to be within normal limits in 
all respects, noting that there was no pain associated with 
any flexion.

After reviewing the entirety of the medical evidence, the 
Board has been unable to find any medical opinion of record 
associating the veteran's DJD of the neck with either his 
finger injury.  Even the veteran testified that his neck did 
not hurt until 2002, almost 20 years after service, when he 
fell and injured himself.  Furthermore, there is no 
indication in the veteran's service medical records (SMRs), 
or any insinuation from the veteran, that he ever injured his 
neck, or sought any neck treatment, during service. 

Given the lack of any medical opinion of record connecting 
the veteran's neck condition to his finger disability, or any 
treatment for his neck in service, the Board finds that 
veteran's neck condition is neither secondary to any service-
connected injury, nor directly related to service.  No 
benefit of the doubt could be resolved in the veteran's 
favor, as there is no competent medical evidence favorable to 
his claim.  

Therefore, entitlement to service connection for a neck 
condition is denied on both a direct and secondary basis.

VI.  Service Connection for Right Shoulder Condition

The laws and regulations concerning direct and secondary 
service connection are discussed above and will not be 
repeated here.   

In January 2004, a private doctor gave the diagnostic 
impression that the veteran had chronic pain syndrome with 
muscle spasm in the right trapezius, cervical and thoracic 
paraspinal muscles as well as right lumbar paraspinal 
muscles.  A MRI of the right shoulder from May 2003 showed 
mild acromioclavicular joint arthritis, but was otherwise 
negative and showed no evidence of a rotator cuff tear.

A review of the veteran's SMRs failed to uncover treatment of 
any shoulder condition while in service, and the veteran did 
not begin complaining of shoulder pain for more than a decade 
after service.  Furthermore, the veteran's file is void of 
any medical opinion of record connecting his shoulder pain to 
any in-service injury, and the veteran did not even discuss 
his shoulder condition during his testimony before the Board 
in March 2005.

Accordingly, given the lack of any medical opinion of record 
connecting the veteran's shoulder condition to his finger 
disability, the Board finds that veteran's shoulder condition 
is neither secondary to his service-connected fifth finger of 
his right hand, nor directly related to service.  No benefit 
of the doubt could be resolved in the veteran's favor, as 
there is no competent medical evidence favorable to his 
claim.  Therefore, entitlement to service connection for a 
right shoulder condition is denied on both a direct and 
secondary basis.



VII. Conclusion

The Board observes that in his substantive appeal, the 
veteran cited various medical records showing injuries to his 
hand, neck, shoulder and elbow, and then asserted that under 
the benefit of the doubt rule these injuries were clearly 
related to military injuries.  However, the Board notes that 
the benefit of the doubt rule does not function quite as the 
veteran suggests, and the Board would like to take this 
opportunity to clarify how the benefit of the doubt rule 
operates.  

The benefit of the doubt rule is best analogized by 
baseball's "tie goes to the runner rule."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  After considering 
all of the evidence, if the preponderance of the evidence is 
against the claimant, he loses, and if it is clearly in his 
favor, he wins.  Only if the evidence is in relative 
equipoise, meaning that there is an approximate balance of 
positive and negative evidence, is the benefit of the doubt 
rule triggered.  In that case, the claimant accordingly 
prevails because he has been given the benefit of the doubt.  
See id.; 38 U.S.C.A. § 5107 (West 2002).  However, it is 
important to note that the benefit of the doubt rule does not 
relieve the claimant of his duty to present evidence showing 
each of the requirements for service connection, unless they 
are satisfied by a presumption.  As such, the benefit of the 
doubt rule cannot be used to obfuscate the lack of a medical 
opinion of record connecting a present disability or injury 
with something that happened to a veteran in service.  With 
this in mind, the Board will consider the veteran's claims of 
entitlement to service connection for elbow, neck and 
shoulder conditions.

VIII.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).  

On his formal TDIU claim, the veteran alleged total 
disability due to knee and back disorders.  He has reiterated 
that contention in other statements.  The Social Security 
Administration has found him totally disabled due to 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the knees.  However, he is not 
service-connected for these disabilities, so TDIU based on 
these conditions is denied as a matter of law.

The veteran's only service-connected condition is residuals 
of fracture of the fifth right finger, evaluated as zero 
percent disabling; however, he has made no allegations that 
this condition interferes with his employability.  

The veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

The Board concludes the veteran is not unemployable due to 
his service-connected disability.  That is, no medical 
professional has ever stated the veteran's right fifth finger 
disability interferes with his employability, and the veteran 
does not even contend such.  The veteran's service-connected 
condition does not affect his abilities, as discussed in 
detail above.  There is no evidence that he is unable to 
perform light or medium duty work, or some other type of 
substantially gainful employment, as a result of this 
condition.  The objective evidence as to the severity of the 
veteran's service-connected condition does not show that it 
would prevent him from performing all physical tasks.  In 
this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disability alone 
makes him unemployable.  There is no medical evidence showing 
that the veteran's service-connected condition is of such 
severity as to preclude gainful employment.  There is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disorder.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluation, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted. 

IV.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001, July 2002, August 2003, and September 2003.  Since 
these letters fully provided notice of elements (1), (2), 
(3), and (4) see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  With respect to element (4), the Board notes that 
the RO's September 2003 letter specifically requested that 
the veteran send any evidence to VA in his possession that 
pertains to his claims, and there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  In 
addition, by virtue of the rating decisions on appeal, the 
statements of the case (SOCs), and the supplemental SOCs 
(SSOCs), the veteran was provided with specific information 
as to why his particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the SOCs.  Furthermore, 
the veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law mandates that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The Board notes that the 
veteran testified twice before decision review officers 
(DROs) and once before the Board.  

The veteran was not afforded medical examinations to obtain 
opinions as to his right elbow, neck, right shoulder, knee, 
and back claims.  However, since none of these claimed 
conditions are actually shown in the service medical records, 
VA's duty to assist by obtaining a medical opinion does not 
extend to these claims.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004) ("Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the appellant's military service or his 
service-connected condition.  This is discussed in more 
detail above.  

As for the service-connected finger disability, the veteran 
was provided VA examinations that included findings 
concerning the current severity of his service-connected 
disorder.  There is no evidence suggesting the service-
connected disorder has worsened since the last examination.

With respect to the VA's duty to assist, the RO obtained, or 
made good faith efforts to obtain, all the VA evidence 
identified by the veteran.  The veteran submitted several 
private treatment records, and the RO obtained others.  The 
Board notes that the veteran's SMRs from his time in the 
National Guard were missing from his file, and the Board 
sincerely regrets their omission.  Nevertheless, the Board 
notes that every effort was made by the RO to obtain these 
records.  Efforts were also made by the veteran, and he 
reports he was unable to obtain the records.  The veteran was 
clearly advised during his hearing before the Board that he 
should submit any additional private treatment records that 
he wanted considered.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Request for a compensable rating for residuals of a fracture 
of the fifth digit of the right hand is denied.

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for a bilateral knee condition is reopened, and, to that 
extent only, the appeal is granted.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a right elbow 
condition, secondary to residuals of a fracture of the fifth 
digit of the right hand, is denied.

Entitlement to service connection for neck condition, 
secondary to residuals of a fracture of the fifth digit of 
the right hand, is denied.

Entitlement to service connection for right shoulder 
condition, secondary to residuals of a fracture of the fifth 
digit of the right hand, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



	                     
______________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


